—In a proceeding to invalidate petitions designating Katherine S. Carsky as a candidate in the Republican Party primary election to be held on September 11, 1979 for the public office of Councilman, 11th Ward, City of Yonkers, the appeal is from a judgment of the Supreme Court, Westchester County, entered August 15, 1979, which dismissed the proceeding. Judgment affirmed, without costs or disbursements (see Matter of Alper v Hayduk, 71 AD2d 935). Mollen, P.J., O’Connor, Rabin, Shapiro and Gibbons, JJ., concur.